DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
Claims 1, 2, 7-10, 13-19, 21, 23 and 24 remain pending. Applicant amended claims 1, 8, 10 and 21. 
Response to Arguments
The amendment necessitated the new grounds of rejection below, rendering moot Applicant’s arguments pertaining to the patentability of the claims.  
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of US 10,180,421 B2. 
Claim 15 of US 10,180,421 B2 anticipates claim 1 of the instant application except that claim 15 of US 10,180,421 B2 does not recite a medium in fluid communication with the capillary, wherein the medium comprises a conjugate for performing a test on the biological sample. However, given that the device recited in claim 15 of US 10,180,421 B2 is designed to mix the sample with a reagent (see claim 15) for the purpose of analyzing one or more analytes of the sample (see line 4, col. 4), it would have been obvious to one of ordinary skill in the art to provide the device recited in claim 15 of US 10,180,421 B2 with a solid phase medium downstream of the capillary for performing a test on the one or more analytes of the sample by binding the one or more analytes.  

2) Claims 1, 7, 8 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 11,358,139 B2.
Claim 2 of US 11,358,139 B2 anticipates claims 1, 7, 8 and 24 of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 fails to further limit the claimed invention because the subject matter of claim 19 is evident from claim 10. According to claim 10, the medium comprises a conjugate that binds the one or more analytes of the blood sample, and the assay is conducted on the medium. Consequently, it is evident that the assay involves the conjugate binding the one or more analytes. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Allowable Subject Matter
Claims 10, 13-18 and 21 are allowed. In addition, claims 2, 9 and 23 are objected to as being dependent upon a rejected base claim, but they would be allowable if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
1) Holmes et al. (US 2017/0023546 A1) disclose a biological fluid sample collection device comprising (see Figs. 2-4): 
a housing configurable from a first position (see Figs. 4A and 4B) to a second position (see Figs. 3A and 3B), the housing enclosing:  
5a sample collection well 349; 
a capillary 322a in fluid communication with the sample collection well in the first position (see [0166] disclosing that channels 322a promotes capillary action), wherein the capillary is configured to hold a predetermined volume of a sample (blood) comprising one or more analytes by virtue of its capacity;
a medium in fluid communication with the capillary, wherein the medium is configured to retain at least a portion of the sample or a derivative thereof, wherein the medium comprises a conjugate configured to bind the one or more analytes (see [0395]-[0398]); and 
a fluid controller (positive pressure source) configured to cause a predetermined volume of the sample to be dispensed from the capillary onto the medium (see [0195]-[0196]); 
wherein when the housing is in the first position (see Fig. 4B), the sample collection well 349 is accessible to permit the sample to be collected, and when the housing is on the second position (see Fig. 3B), the sample collection well 349 is inaccessible. 
2) Johnson et al. (US 2013/0309136 A1) disclose a biological fluid sample collection device comprising (see Figs. 3A-3D): 
a housing configurable from a first position (see Fig. 3A) to a second position (see Fig. 3B illustrating arrow), the housing enclosing:  
5a sample collection well 305; 
a capillary in fluid communication with the sample collection well in the first position (see [0042]), wherein the capillary is configured to hold a predetermined volume of a sample comprising one or more analytes (see [0042]);
a medium 375 in fluid communication with the capillary (see Fig. 3D), wherein the medium 375 is configured to retain at least a portion of the sample or a derivative thereof, wherein the medium comprises a test region 385 configured to generate a test result that is viewable through a window 390 (see [0054]); and 
a mechanically actuated fluid controller 355 configured to cause a predetermined volume of the sample to be dispensed from the capillary onto the medium (see [0053]); 
wherein when the housing is in the first position (see Fig. 3A), the sample collection well 305 is accessible to permit the sample to be collected, and when the housing is on the second position (sliding surface is actuated to cover the well 305, see [0052]), the sample collection well 305 is inaccessible. 
However, neither Holmes et al. nor Johnson et al. teach or suggest a well that is positioned on an exterior surface of a housing in a first position so as to enable reception of a sample, yet be fully enclosed within the housing, and thus inaccessible, in a second position, as recited independent claims 1 and 10. Based on the design of the devices taught by Holmes et al. and Johnson et al., there is no motivation to modify either device to arrive at the claimed inventions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/             Primary Examiner, Art Unit 1796